Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Applicant’s amendment of 2 December 2021, in which claims 1, 6, 20 have been amended, claims 11-19 have been cancelled, and new claims 21-28 have been added, is acknowledged.
Claims 1-10, 20-28 are pending.
	Claims 1-10, 20-28 are being examined herewith.
Response to arguments of 2 December 2021
In view of Applicant’s amendment of 2 December 2021, all the rejections and objections to claims 11-19 are herein withdrawn. Claims 11-19 have been cancelled.
In view of the Supplemental amendment to the Specification filed on 7 February 2022, the objection to the Specification is herein withdrawn. Applicant has clarified the structures in Table 1.
On 2 December 2021, Applicant has cancelled claims 11-14, drawn to a method of treating or preventing a nematode infection with a compound of formula (II).
Applicant’s arguments (Remarks of 2 December 2021, pages 8-11) against the rejection of claims 1-14, 19, 20 under 35 U.S.C. 112, first paragraph, scope of enablement, have been carefully considered. Claims 11-14, 19 have been cancelled.
The Declaration under 37 C.F.R. 1.132, signed by Dr. Peter Roy, co-inventor, submitted on 2 December 2021, has been considered.
C. elegans models of human diseases whereby the human target is being modeled in the worm, such as, for example, human CFTR being expressed in the worm, or using the worm’s insulin-like receptor (DAF-2) as a model for human diabetes; in these cases, and others like them, any molecule of interest would have to be optimized before human use. Dr. Roy explains that, however, the Applicant is not using C. elegans to model human biology (pathogenic or otherwise) - instead, the Applicants is using the nematode C. elegans to model the biology of other nematodes. The inference is that parasitic nematodes will respond to compounds in a manner similar to the response of C. elegans.
Dr. Roy states (point 9) that the use of C. elegans to screen for compounds that will have anthelmintic activity against other nematodes has repeatedly been proven true in the academic literature. Dr. Roy provides literature references in support of C. elegans being sensitive to, and having been instrumental in understanding the mechanism of action of key anthelmintic compounds that include levamisole, benzimidazole, the amino-acetonitrile derivatives, and ivermectin.
Dr. Roy provides additional data (points 12, 13, Declaration under 37 C.F.R. 1.132, submitted on 2 December 2021, also Exhibit B) showing that the instant compounds have inhibitory activity against the following additional parasitic nematodes: Pristionchus pacificus, Dirofilaria immitis, Trichuris muris, Strongyloides ratti and Heligmosomoides polygyrus (point 12, Exhibit B), as well against other parasitic nematodes including (point 13) Ancylostoma caninum; Toxocara canis; Toxocara cati; Uncinaria stenocephala; Trichuris vulpis; Parascaris equorum; Oxyuris equi; Trichostrongylus axei; Strongylus vulgaris; Strongylus edentatus; Strongylus equinus; Ascaris suum; Oesophagostomum radiatum; Ostertagia ostertagi; Dictyocaulus filaria; Stephanurus dentatus; and Haemonchus placei.
Dr. Roy further explains (point 14, Declaration) that the instant compounds of Formula I inhibit the vesicular acetylcholine transporter (VAChT), which is common to all nematodes. Dr. Roy provides an additional literature reference in support of the fact that acetylcholine signaling in animals is essential, as evidenced by the essential nature of the VAChT of the C. elegans nematode (called UNC-17) and, as such, disrupting VAChT in the noted species will likely induce immobility and/or killing. A literature reference confirming VAChT as a target for insecticidal activity including against nematodes is provided.
In view of the arguments presented in the Declaration under C.F.R. 1.132 by Dr. Roy, submitted on 2 December 2021, and in view of the additional data provided in said Declaration, the rejection of claims 1-10, 20 under 35 U.S.C. 112, first paragraph, scope of enablement, is herein withdrawn.
The Declarations of Peter Roy, Sean Harrington and Jacob Psyche under 37 C.F.R. 1.130(a) (two documents), submitted on 2 December 2021, are acknowledged and considered. 
Applicant’s arguments (Remarks of 2 December 2021, pages 11-13) against the rejections of claims 1-10, 19, 20 under 35 U.S.C. 102(a)(1) over Harrington (Characterizing Novel Inhibitors of Neuromuscular function that may arrest worm infections, University of Toronto, 2nd Annual Donnelly Centre Retreat, May 10, 2018, Presentation, cited in IDS); over Pyche et al. (Wact-45 is a novel neuromodulator with anthelmintic potential, Visions in Pharmacology, June 5th 2018, University of Toronto), as evidenced by Harrington; and over Pyche et al. (The Identification of a Novel Small Molecule modulator of acetylcholine signaling, nd Annual Donnelly Centre Retreat, May 10, 2018, Abstract, cited in IDS), as evidenced by Harrington, have been considered.
Applicant has relied on the exception under 35 U.S.C. 102(b)(1)(A) to overcome these rejections under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  
In view of the Declarations of Peter Roy, Sean Harrington and Jacob Psyche under 37 C.F.R. 1.130(a), submitted on 2 December 2021, the rejections of claims 1-10, 19, 20 under 35 U.S.C. 102(a)(1) over Harrington; over Pyche et al. (Wact-45), as evidenced by Harrington; and over Pyche et al. (The Identification of a Novel Small Molecule modulator of acetylcholine signaling), as evidenced by Harrington, are herein withdrawn.
The provisional rejection of claims 1-10, 19, 20 under the judicially created doctrine of obviousness type double patenting over claims 1-12, 16-17 of co-pending U.S. Patent Application 17/018,158 is herein withdrawn, because the instant application is the earlier filed application. See MPEP 804 I. B1.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Patricia Folkins, Attorney for Applicant, on 3 February 2022.
The application has been amended as follows:
delete the text which is “Dirofilaria, Dirofilaria, “ 
and insert --Dirofilaria, Toxocara, --.
2. 	In claim 24, delete the text which is “or is livestock”.
3. 	In claim 25, on line 2, delete the text which is “Dirofilaria, Dirofilaria, “ 
and insert --Dirofilaria, Toxocara, --.
4. 	In claim 28, delete the text which is “or is livestock”.
5. 	Add new claim 29 as follows:
--29. (New) 	The method of claim 24, wherein the subject is livestock.--

Allowable Subject Matter
Claims 1-10, 20-29 are allowed.
The following is an examiner's statement of reasons for allowance:Sluder et al. (PLoS ONE 2012, 7(5), e34712, pages 1-13, cited in IDS) describes the closest art, namely VAChT inhibitors vesamicol and spiroindolines (structures below) being effective to kill (Figure 7) or induce coiling (Figure 4) in nematodes such as C. elegans.

    PNG
    media_image1.png
    206
    289
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    483
    1064
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    100
    208
    media_image3.png
    Greyscale

Vesamicol                       Spiroindolines, Sluder et al.		Instant compound Ia		The method of killing a nematode with a VAChT inhibitor which is vesamicol or a spiroindoline analog thereof is not anticipatory nor does it render obvious a method of the instant application for the following reason: vesamicol and the spiroindolines taught by Sluder are structurally distinct from the compounds of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.